Citation Nr: 1537119	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-10 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a disability of the left lower leg, to include residuals of the excision of osteoid osteoma of the left tibia, claimed as bone cancer of the left lower leg.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains treatment records from the Minneapolis VA Healthcare System (HCS) dated September 2010 to November 2011; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported that after his separation from active duty service, he sought treatment at an emergency room at a hospital in Crown Point, Illinois when the pain in his left leg significantly increased, and based upon his x-ray results he was instructed to see a specialist.  See February 2013 substantive appeal; see also January 2013 ex-wife statement; January 1988 Hines VA Medical Center (VAMC) emergency department record.  The Veteran was then examined at the Hines VAMC beginning in January 1988.  See January 1988 Hines VAMC emergency department record.  On remand, the AOJ should make appropriate efforts to obtain the Veteran's treatment records from the hospital in Crown Point, Illinois.

In September 2012, a medical opinion was provided by a Compensation and Pension staff physician.  After reviewing the Veteran's claims file, she noted the Veteran was treated for an osteoma, not a cancer, and that it occurred three years after the Veteran's separation from service.  She stated that she could not opine whether the Veteran's in-service complaint of left foot pain with a possible diagnosis of tendonitis at tibialis left was related to the Veteran's osteoma because there were no x-rays done at the time, and no follow-up as was recommended, and therefore it could be presumed that the condition resolved.  She also stated that when the Veteran was examined for possible tendonitis during service, he stated pain in the area had been a problem for two years, which would predate his military service.  The VA examiner concluded, "In regard to whether the condition predated the military or whether the possible tendonitis in 1985 could have been related to the osteoma which was discovered three years following separation from the military, it is impossible to state without resorting to mere speculation as there is no objective information available to assist in formulating an opinion."

The Veteran and his ex-wife have both reported that the Veteran experienced pain in his lower left leg during his active duty service, and continued to experience progressively worse pain up to his surgery in March 1988, but that because he thought it might be arthritis, he self-treated with over-the-counter pain medications.  See July 2014 Form 646 statement; February 2013 substantive appeal; January 2013 ex-wife statement.  Further, the Board notes that the Veteran reported he did not seek follow-up treatment regarding his leg pain because the medications recommended did not help.  See July 2014 Form 646 statement.  Finally, the Veteran has stated that at the time of his diagnosis of the osteoma, he was told by his physician that the condition did not develop overnight, that it takes an extended period of time to show up, and that one experiences pain which increases up to 36 months.  See February 2013 substantive appeal; December 2012 notice of disagreement.  None of this lay evidence was addressed by the September 2012 VA examiner.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current left lower leg disability, to include osteoid osteoma, considering all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his left lower leg pain and/or cancer, especially between his separation from active duty service and surgery in March 1988.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include from the hospital in Crown Point, Illinois.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should ask the Veteran to identify all VA treatment since his separation from active duty service.  The AOJ should obtain all outstanding VA treatment records, to include treatment records from the Minneapolis VA HCS dated from November 2011 to the present.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his left lower leg disability, to include osteoid osteoma of the left tibia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left lower leg disability, to include status post excision of osteoid osteoma of the left tibia, was either incurred in, or is otherwise related to, the Veteran's active military service?

The examiner should specifically address the March 1988 Hines VAMC operative report and discharge summary, noting the Veteran complained of pain in his left lower leg for three years.  

The examiner should specifically address the Veteran's report that he did not seek further follow-up care for his leg pain during his active duty service because the pain medications he was given did not help.  See July 2014 Form 646 statement.  The examiner should also note that the Veteran's service treatment records and service personnel records indicate that between the Veteran's August 1985 in-service medical visit and his discharge in December 1985, the Veteran experienced stressful personal issues related to his family, which also required temporary leave.

The examiner should also specifically address the reports of the Veteran and his ex-wife that the Veteran experienced pain in his lower left leg during his active duty service, and continued to experience progressively worse pain up to his surgery in March 1988, but that because he thought it might be arthritis, the Veteran self-treated with over-the-counter pain medications.  See July 2014 Form 646 statement; February 2013 substantive appeal; January 2013 ex-wife statement. 

The examiner should also specifically address the Veteran's reports that at the time of the diagnosis of the osteoma, he was told by his physician that the condition did not develop overnight, that it takes an extended period of time to show up, and that one experiences pain which increases up to 36 months.  See February 2013 substantive appeal; December 2012 notice of disagreement.

b) The examiner should opine whether the Veteran's left lower leg disability clearly and unmistakably pre-existed service, and if so, the examiner should provide an opinion as to whether it is clear and unmistakable that the left lower leg disability was not permanently aggravated by service.  Specific medical evidence should be cited with regard to any opinions provided.

The examiner should note that the Veteran's July 1984 enlistment examination and Report of Medical History do not include any complaints of or notations of leg pain or other symptoms.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he/she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

